January 13, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
     RUBY YARBROUGH AND WILBURN E. YARBROUGH, Appellants

NO. 14-13-00932-CV                          V.

            HOUSEHOLD FINANCE CORPORATION III, Appellee
                  ________________________________

      This cause, an appeal from the judgment in favor of appellee, Household
Finance Corporation III, signed September 20, 2013, was heard on the transcript of
the record. We have inspected the record and find error in the judgment. We
therefore order the judgment of the court below REVERSED and REMAND the
cause with instruction to dismiss the cause.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Household Finance Corporation III.

      We further order this decision certified below for observance.